

116 HR 286 IH: Florida Coastal Protection Act
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 286IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2019Ms. Castor of Florida (for herself, Mr. Rooney of Florida, Mr. Crist, and Mr. Buchanan) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Outer Continental Shelf Lands Act to prohibit oil and gas preleasing, leasing, and related activities in certain areas of the Outer Continental Shelf off the coast of Florida, and for other purposes. 
1.Short titleThis Act may be cited as the Florida Coastal Protection Act. 2.Prohibition of oil and natural gas preleasing, leasing, and related activities in certain areas off the coast of FloridaSection 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended by adding at the end the following: 
 
(i)Prohibition of oil and natural gas preleasing, leasing, and related activities in certain areas off the coast of Florida 
(1)ProhibitionNotwithstanding any other provision of this section or any other law, the Secretary may not offer for oil and gas leasing or preleasing or any related activity, any tract located in— (A)any area of the Eastern Gulf of Mexico that is referred to in section 104(a) of the Gulf of Mexico Energy Security Act of 2006; 
(B)the portion of the South Atlantic Planning Area south of 30 degrees 43 minutes North Latitude; or (C)the Straits of Florida Planning Area. 
(2)Limitation on effectNothing in this subsection affects any right under any lease issued under this Act before the date of enactment of this subsection.. 